FILED
                             NOT FOR PUBLICATION                             MAR 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE HERI MORENO, a.k.a. Jose                    No. 11-72574
Hernandez, a.k.a. Jose Heriberto
Hernandez,                                       Agency No. A094-200-844

               Petitioner,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Jose Heri Moreno, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings, including adverse credibility findings, Li v. Ashcroft, 378 F.3d

959, 962 (9th Cir. 2004), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Moreno’s omission from his original asylum application of the harm he

claimed at the hands of guerrillas and army superiors. See id. at 963. Moreno’s

explanation that he did not remember these events when he prepared his original

application does not compel a contrary conclusion. See Rivera v. Mukasey, 508

F.3d 1271, 1275 (9th Cir. 2007). In the absence of credible testimony, Moreno’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      Because Moreno’s CAT claim is based on the same evidence the IJ found

not credible, and the record does not otherwise compel the finding it is more likely

than not he would be tortured if returned to El Salvador, his CAT claim also fails.

See id. at 1156-57.

      We reject Moreno’s contentions that the IJ violated his due process rights by

exhibiting bias and not adequately assisting him as a pro se litigant. Finally, we

deny Moreno’s request for pro bono counsel.

      PETITION FOR REVIEW DENIED.

                                           2                                    11-72574